DETAILED ACTION

Response to Amendment
The Applicant’s preliminary amendment, filed 04/22/2021, was received and entered. As the results, claims 12, 18-21, 24 and 26-67 were cancelled. New claim 68 was entered. As the results, claims 1-11, 13-17, 22-23, 25 and 68 are pending wherein claims 1, 13 and 25 are independent claims in this application at this time.

Claim Objections
Claim 22 is objected as being in improper form because the dependent claim 22 depended on the cancelled claim 21.  For examination purposes, Examiner assumed that claim 22 depends on the independent claim 13.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 13-17, 22-23, 25 and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,019,207. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent and/or recited in different words (In re KARLSON (CCPA) 136 USPQ 184 (1963)). 
Regarding pending claim 1, note limitations of the patented claims 1 and 11.
	Regarding pending claim 2, note limitations of the patented claim 2.
 	Regarding pending claim 3, note limitations of the patented claim 3.
 	Regarding pending claim 4, note limitations of the patented claim 4.
 	Regarding pending claim 5, note limitations of the patented claim 12.
 	Regarding pending claim 6, note limitations of the patented claim 5.
 	Regarding pending claim 7, note limitations of the patented claim 6.
 	Regarding pending claim 8, note limitations of the patented claim 7.
 	Regarding pending claim 9, note limitations of the patented claim 8.
 	Regarding pending claim 10, note limitations of the patented claim 9.
 	Regarding pending claim 11, note limitations of the patented claim 10.
 	Regarding pending claim 13, note limitations of the patented claims 11 and 12.
 	Regarding pending claim 14, note limitations of the patented claim 13.
 	Regarding pending claim 15, note limitations of the patented claim 14.
 	Regarding pending claim 16, note limitations of the patented claim 15.
 	Regarding pending claim 17, note limitations of the patented claim 12.
 	Regarding pending claim 22, note limitations of the patented claim 9.
	Regarding pending claim 23, note limitations of the patented claim 10.
	Regarding pending claim 25, note limitations of the patented claims 11 and 12.


Allowable Subject Matter
Claims 1-11, 13-17, 22-23, 25 and 68 are allowed over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you 

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: September 2021